UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7962


HENRY CHRISTIAN OLSEN,

                Petitioner - Appellant,

          v.

RONALD J. ANGELONE,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:01-cv-00310-JCT)


Submitted:   April 28, 2016                    Decided:   May 3, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Christian Olsen, Appellant Pro Se. Leah A. Darron, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Henry Christian Olsen seeks to appeal the district court’s

order       denying        his       Fed.     R.       Civ.      P.        60(b)     motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2012)       petition.              The     order    is    not

appealable         unless        a     circuit         justice        or     judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.       Angelone,          369    F.3d       363,      369       (4th     Cir.     2004).

A certificate           of     appealability            will      not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner      satisfies          this    standard      by

demonstrating           that     reasonable            jurists    would          find     that    the

district         court’s     assessment        of      the    constitutional             claims    is

debatable        or     wrong.        Slack    v.       McDaniel,          529    U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

        We have independently reviewed the record and conclude that

Olsen has not made the requisite showing.                              Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

                                                   2
pauperis,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                    3